Title: To Thomas Jefferson from Henry Dearborn, 19 August 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        on or before 19 August 1805
                     
                  
                  You have undoubtedly observed the Attacks made in Duane’s & Jacksons papers on the appointment of Davy, in this case, those rival papers appear to differ only in the mode of attack, but feel eaqual zeal in the prosicution of the war, by all means, whether fair or foul, as long as they will confine their hostile views to me, I shall feel perfectly easey, beleiving as I do, that they have no just cause of complaint—as to the illegallity of the appointment, I presume there can be no doubt but that you at all times possessed sufficient authority to place the general superintendence of the Indian factory business in such persons as you might think proper, that fund having been placed specially under your own direction, or in other words, under the immediate direction of the President of the U.S.—in addition to the subordinate agents who are to retain the goods at the several factories, and who are particularly mentioned in the law, other persons must necessarily be imploy’d to purchase, pack, & transport the goods to the respective factories, & receive the furs & peltries, dispose of them and keep regular accounts of the whole concern, the law leaves the whole of this part of the business to the discretion of the President of the U.S. of course he is either authorised to make the necessary appointments for transacting these important parts of the business, or he must perform it himself, or not attempt to carry the sistem into opperation at all.
                  on the subject of exporting the furs & peltries, & importing such goods as cannot at all times be otherwise procured, I am confident that there will be no cause of complaint either as to punctuallity or economy.—and I am well persueaded that the business will be conducted by Mr. Davy, with great regularity and correctness.
                  Yours,
                  
                     H. Dearborn 
                     
                  
               